[a102keipplandocument001.jpg]
Exhibit 10.2 NOVELION THERAPEUTICS INC. AMENDED AND RESTATED KEY EXECUTIVE
INCENTIVE PLAN ARTICLE 1. Introduction. The purpose of the Plan is to provide
incentives for Participants to promote exceptional performance by Novelion
Therapeutics Inc. (the “Company”), to reinforce restructuring objectives that
maximize value to all stakeholders, and to maintain and reinforce the importance
of financial and operational milestones of the Company. Capitalized terms shall
have the meaning set forth in Article 8. This Plan was adopted as of November
19, 2018, and was amended and restated in its current form with the consent of
Participants in accordance with Article 6 as of March 22, 2019. ARTICLE 2.
Participation. The individuals who are eligible to participate in the Plan shall
be those key members of the senior management team of the Company or its
subsidiaries (other than Aegerion Pharmaceuticals, Inc. and its subsidiaries)
who are expected to play significant roles in achieving the objectives of the
Company identified in the Plan, as designated by the Administrator. Participants
who are designated by the Administrator to participate in the Plan shall receive
a Participation Letter setting forth the amount of their KEIP Bonus
opportunities under the Plan. ARTICLE 3. KEIP Bonuses. (a) Aggregate KEIP Bonus
Metrics. The amounts of KEIP Bonus payments are based on the levels of
achievement by the Company of a financial performance target tied to the NOCF of
the Company (the “NOCF Target”) during the First NOCF Performance Period, the
Second NOCF Performance Period and the Third NOCF Performance Period, and a
restructuring or sale transaction target (the “Restructuring/Transaction
Target”) during the Restructuring/Transaction Performance Period. Payment of
KEIP Bonuses shall be determined pursuant to this Article 3 based on (i) with
respect to the NOCF Target, for the First NOCF Performance Period, at the target
NOCF Performance level, as set forth on Appendix A, for the Second NOCF
Performance Period, by comparing the Company’s actual NOCF during the Second
NOCF Performance Period to the threshold, target and maximum NOCF performance
levels, as set forth on Appendix A, for the Second NOCF Performance Period, and
for the Third NOCF Performance Period, by comparing the Company’s actual NOCF
during the Third NOCF Performance Period to the threshold, target and maximum
NOCF performance levels, as set forth on Appendix A, for the Third NOCF
Performance Period, and (ii) with respect to the Restructuring/Transaction
Target, the occurrence of the Completion Date, as modified by the “Award
Modifier,” as set forth on Appendix B. The tables set forth on Appendices A and
B reflect aggregate performance metrics under the Plan. Individual KEIP Bonus
payout amounts will be set forth in a Participant’s Participation Letter, and
calculated as described in Article 3(b) below. Achievement of each Performance
Target shall be determined separately and shall not affect the level of payment
under the other Performance Target. All determinations of levels of achievement
of the Performance Targets shall be made by the Administrator in its sole
discretion. (b) Individual KEIP Bonus Amounts. The Participation Letter for each
Participant shall set forth the KEIP Bonus amounts such Participant shall be
eligible to earn at each applicable



--------------------------------------------------------------------------------



 
[a102keipplandocument002.jpg]
performance level. The KEIP Bonus amounts payable to a Participant shall be
calculated by determining such Participant’s individual payout amounts (as set
forth in such Participant’s Participation Letter) based on the level of
achievement of the NOCF Target or the achievement of the
Restructuring/Transaction Target, as applicable, and, in the case of the
Restructuring/Transaction Target, multiplying such amount by the Award Modifier.
(c) Notwithstanding anything herein to the contrary, the KEIP Bonus amount
payable in respect of the First NOCF Performance Period shall be determined
assuming achievement of the target level of performance, as acknowledged and
agreed by each Participant in such Participant’s Supplemental Participation
Letter, and all references to “actual performance,” “level of achievement,” and
similar references relating to performance during the First NOCF Performance
Period contained in the Plan shall be deemed to refer to achievement at the
target level of performance. ARTICLE 4. Time of Payment. (a) Payment of KEIP
Bonuses. Subject to Sections 4(b), and 4(c) and 4(d) below: (1) KEIP Bonus
amounts earned by a Participant (if any) in respect of the NOCF Target (“NOCF
KEIP Bonus Amounts”) shall be measured as of the end of the applicable NOCF
Performance Period, and shall be paid in a cash lump sum on the first regularly
scheduled payroll date following the Administrator’s determination of the level
of achievement of the NOCF Target as of the end of the applicable NOCF
Performance Period, or as soon as reasonably practicable thereafter, which
determination shall be made within thirty (30) days following the end of each
such NOCF Performance Period; provided, that, (i) if the Completion Date occurs
prior to the end of the Second NOCF Performance Period, the achievement of the
NOCF Target shall be determined as of the end of the last completed calendar
month preceding the Completion Date, (ii) upon the occurrence of the Completion
Date and the conclusion of the Third NOCF Performance Period, the achievement of
the NOCF Target shall be determined as of the end of the last completed calendar
month preceding the Completion Date, and (iii) if the Completion Date occurs
prior to the commencement of the Third NOCF Performance Period, a Participant
shall be eligible to earn the NOCF KEIP Bonus Amounts allocated to both the
Second and Third NOCF Performance Periods, as set forth in such Participant’s
Participation Letter, based on the level of achievement of the NOCF Target
determined as of the end of the last completed calendar month preceding the
Completion Date. For the avoidance of doubt, following the Completion Date, the
Company shall have no further obligations to, and a Participant shall have no
further entitlement to, NOCF KEIP Bonus Amounts, other than any such amounts
earned by a Participant through the end of the NOCF Performance Period(s). (2)
KEIP Bonus amounts earned by a Participant (if any) in respect of the
Restructuring/Transaction Target (“Restructuring/Transaction KEIP Bonus 2



--------------------------------------------------------------------------------



 
[a102keipplandocument003.jpg]
Amounts”) shall be measured as of the Completion Date and shall be paid in a
cash lump sum on the first regularly scheduled payroll date following the
Completion Date, or as soon as reasonably practicable thereafter, based on the
Award Modifier as of the Completion Date. (b) Termination of Employment. A
Participant’s right to a KEIP Bonus shall be forfeited upon termination of
employment of the Participant prior to the date on which such KEIP Bonus amount
is paid. However, if a Participant’s employment is terminated by reason of
death, Disability, by a Participant for Good Reason or by the Company or its
affiliates without Cause, in each case, prior to the applicable payment date,
such Participant (or the Participant’s estate) shall receive the KEIP Bonus he
or she would otherwise have been entitled to receive had he or she not been so
terminated, based on actual performance through the end of the NOCF Performance
Period or the Restructuring/Transaction Performance Period, as applicable, in
each case, multiplied by a fraction, (i) the numerator of which is the number of
complete calendar months that the Participant was actively employed during the
applicable performance period, and (ii) the denominator of which is the total
number of complete calendar months in such performance period; provided, that
with respect to the Second NOCF Performance Period and the Third NOCF
Performance Period, for purposes of determining the number of complete calendar
months to include in the numerator and denominator of such fraction, such
performance periods shall be deemed to have commenced on March 1, 2019 and July
1, 2019, respectively. Such KEIP Bonus shall be paid at the same time as paid to
other Participants. (c) Release. Notwithstanding anything herein to the
contrary, the Administrator may condition payment of a KEIP Bonus upon the
Participant’s timely execution of a general release of claims in favor of the
Company and its affiliates (with customary carve-outs for (i) rights to accrued
obligations; (ii) indemnification under any agreement with, policy or governing
document of the Company or its affiliates; and (iii) rights and remedies under
any employment or services agreement between the Participant and the Company or
any of its affiliates that are intended to survive termination of employment) in
a form acceptable to the Administrator. If any portion of a KEIP Bonus is
conditioned upon the Participant’s execution of a release of claims, any amount
that would have been payable prior to the effective date of the release pursuant
to Article 4 hereof will not be paid until the first regular payroll date
following the effective date of the release, or as soon as reasonably
practicable thereafter (provided, that if any KEIP Bonus payment(s) constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
and if the first and the last day of the applicable release
consideration/revocation period could fall in two (2) separate taxable years,
regardless of when the Participant actually executes the release, such KEIP
Bonus payment(s) will not be paid until the later taxable year). (d) Clawback.
Notwithstanding anything herein to the contrary, if a Participant voluntarily
resigns without Good Reason, or if a Participant’s employment is terminated by
the Company for Cause, in each case, within ninety (90) days following his or
her receipt of any KEIP Bonus payment (the “Clawback Period”), such Participant
will be required to repay to the Company any KEIP Bonus amounts he or she
received (post-tax) during the Clawback Period. If a Participant is required to
repay any portion of the KEIP Bonus due upon to the termination of his or her
employment, as provided above, such Participant shall be required to make such
repayment to the Company within fifteen (15) days following the date of such
termination of employment, whether or not the Company makes a demand for
payment. If a Participant does not 3



--------------------------------------------------------------------------------



 
[a102keipplandocument004.jpg]
timely make such repayment, the Company will be entitled to recover from such
Participant collection costs and damages, including reasonable legal fees,
expenses and court costs, arising from the enforcement of this obligation, to
the fullest extent permitted by law. Notwithstanding anything herein to the
contrary, a Participant will not be required to repay any portion of his or her
KEIP Bonus if such Participant’s employment is terminated during the Clawback
Period by reason of his or her death or Disability, by such Participant for Good
Reason or by the Company or its affiliate without Cause. ARTICLE 5.
Administration of the Plan. The Plan shall be administered by the Administrator.
The Administrator shall have full power and discretionary authority to
administer the Plan, including, without limitation, to: (a) interpret and
construe the Plan, apply the terms of the Plan, interpret and resolve all
questions of fact under the Plan, including with respect to the evaluation of
the Performance Targets under the Plan, (b) determine the rights of any person
under the Plan, or the meaning of requirements imposed by the terms of the Plan
or an award, or any rule or procedure established by the Administrator, and to
resolve all disputes under the Plan, (c) adopt, amend, and rescind
administrative guidelines and other rules and regulations relating to the Plan,
(d) correct any defect or omission or reconcile any unintentional inconsistency
in the Plan, and (e) make all other determinations and take all other actions
necessary or advisable for the implementation and administration of the Plan,
subject to the such limitations as may be imposed by the Code or other
applicable law. The Administrator may delegate administrative duties under the
Plan to one or more agents as it shall deem necessary or advisable. Any decision
or action taken by the Administrator with respect to the authorities under the
Plan shall be conclusive and binding upon all persons. The Administrator shall
not be personally liable for any action or determination made in good faith with
respect to the Plan or as to any settlement of any dispute between a Participant
and the Company. ARTICLE 6. Term of the Plan. The Plan shall continue in effect
until the payment of all KEIP Bonuses earned under the Plan, if any. The Plan
may not be terminated prior to the payment of all KEIP Bonuses earned under the
Plan, if any, and may not be not amended in any manner that shall adversely
affect the rights of a Participant without the consent of the Participant;
provided, that any amendment of the Plan that adversely affects the rights of
all Participants equally shall require the consent of Participants that have a
KEIP Bonus opportunity that is a majority of total KEIP Bonus opportunity under
the Plan. ARTICLE 7. Section 409A. It is intended that the rights of
Participants under the Plan will either be exempt from or compliant with Section
409A of the Code. The Plan shall be construed in a manner that effects such
intent. Nevertheless, the tax treatment of the benefits provided under the Plan
is not warranted or guaranteed. Neither the Company, its affiliates nor their
respective directors, officers or employees shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by any Participant or other
taxpayer as a result of the Plan. ARTICLE 8. Definitions. For purposes of the
Plan, the following terms shall have the meanings set forth below.
“Administrator” means the Board of Directors of the Company or any authorized
committee or delegatee thereof. 4



--------------------------------------------------------------------------------



 
[a102keipplandocument005.jpg]
“Cause”, with respect to a Participant, has the meaning ascribed thereto in any
employment or similar services agreement to which such Participant is a party
with the Company or any parent or subsidiary thereof. To the extent a
Participant is not party to any such agreement with the Company or any parent or
subsidiary thereof, “Cause” means (i) such Participant’s conviction of or plea
of guilty or nolo contendere to a felony or a crime involving moral turpitude,
(ii) such Participant’s engaging in conduct that constitutes fraud, gross
negligence or willful misconduct in connection with his or her employment duties
or responsibilities, (iii) such Participant’s contravention, in any material
respect, of specific lawful directions related to such Participant’s duties or
responsibilities which is directed to be undertaken from the person to whom such
Participant reports consistent with such Participant’s position, (iv) any acts
by such Participant which constitute embezzlement, misappropriation or breach of
fiduciary duty resulting or intending to result in such Participant’s personal
gain or enrichment at the expense of the Company or any parent or subsidiary
thereof, or (v) such Participant’s continued failure to comply with a material
policy of the Company or any parent or subsidiary thereof after receiving notice
of failure to comply from the person to whom such Participant reports. “Code”
means the Internal Revenue Code of 1986, as amended from time to time, and the
rules and regulations promulgated thereunder. “Completion Date” means the
earlier of (i) the consummation of any out of court restructuring transaction
involving all or substantially all of the outstanding indebtedness of the
Company, its parent (if any) and its subsidiaries, taken as a whole (ii) the
emergence by the Company, its parent (if any) or any of its subsidiaries from
any case filed by or against the Company, its parent (if any) or its subsidiary,
as the case may be, under chapter 11 of the Bankruptcy Code or analogous
domestic or foreign law, in a case that implicates all or substantially all of
the assets, liabilities and operations of the Company, its parent (if any) and
its subsidiaries, taken as a whole, (iii) the consummation of the sale of all or
substantially all of the assets of the Company, its parent (if any) and its
subsidiaries, taken as a whole, or the acquisition by any person or persons of
at least a majority of the outstanding capital stock of the Company (or its
parent company, if any) and its subsidiaries, taken as a whole, in one
transaction or a series of related transactions (including in connection with a
debt for equity swap), in each case whether under section 363 of the Bankruptcy
Code or otherwise, or (iv) the occurrence of the Completion Date (as defined in
the Aegerion Pharmaceuticals, Inc. Key Executive Incentive Plan). “Disability”
means, with respect to a Participant, such Participant’s permanent disability as
determined under the long-term disability plan of the Company or any parent or
subsidiary thereof as in effect on the date of the termination of his or her
employment. “First NOCF Performance Period” means the period from the effective
date of the Plan and which concluded as of February 28, 2019. “Good Reason”,
with respect to a Participant, has the meaning ascribed thereto in any
employment or similar services agreement to which a Participant is a party with
the Company or any parent or subsidiary thereof. To the extent a Participant is
not party to any such agreement with the Company or any parent or subsidiary
thereof, “Good Reason” means, without his or her consent, and to the extent not
cured by the Company or any parent or subsidiary thereof within ten (10) days
after receipt of such Participant’s resignation notice specifying the event(s)
that 5



--------------------------------------------------------------------------------



 
[a102keipplandocument006.jpg]
constitute Good Reason, which such Participant must give to the Company within
thirty (30) days of the occurrence of such event(s), (i) a material diminution
in such Participant’s title, duties, or responsibilities, (ii) a material
reduction in such Participant’s base salary, or (iii) a relocation of such
Participant’s principal place of employment more than fifty (50) miles from its
current location. “KEIP Bonus” means the bonus opportunity set forth in a
Participant’s Participation Letter at each applicable performance level. “NOCF”
means the cumulative net operating cash flow of the Company, before any
projected disbursements to be made by the Company under the Plan, the Key
Employee Retention Plan, or in respect of any annual bonus payments made to
certain key employees and managers located in Europe, as defined in
AlixPartners’ cash flow model and described on Appendix A. The Administrator
shall determine NOCF for purposes of the Plan in its discretion. “NOCF
Performance Period” means the First NOCF Performance Period, the Second NOCF
Performance Period, or the Third NOCF Performance Period, as applicable.
“Participant” means an individual designated by the Administrator as a
Participant in the Plan and who has received a Participation Letter under the
Plan. “Participation Letter” means the letter granting the KEIP Bonus to a
Participant. “Performance Targets” means (a) the NOCF Target and (b) the
Restructuring/Transaction Target. “Plan” means this Novelion Therapeutics Inc.
Key Executive Incentive Plan, as amended from time to time.
“Restructuring/Transaction Performance Period” means the period from the
effective date of the Plan and which shall conclude as of the Completion Date.
“Second NOCF Performance Period” means the period from the effective date of
this Plan through June 30, 2019. “Supplemental Participation Letter” means the
supplemental letter between the Company and each Participant regarding their
KEIP Bonus and their consent to the amendment and restatement of this Plan.
“Third NOCF Performance Period” means the period from the effective date of this
Plan through the Completion Date. ARTICLE 9. Miscellaneous. (a) Funding of Plan.
The Plan shall be unfunded and any payments shall be made from the general
assets of the Company. 6



--------------------------------------------------------------------------------



 
[a102keipplandocument007.jpg]
(b) Nature of Payments. Any amounts paid to a Participant under the Plan shall
not be taken into account in determining the amount of the Participant’s
benefits under any benefit plan or program of the Company. (c) Withholding Tax.
Amounts payable under the Plan shall be subject to withholding for federal,
state, local or foreign taxes (including, but not limited to, any social
security contributions) as shall be required to be withheld pursuant to any
applicable law or regulation. (d) Rights Non-Transferable. A Participant’s
rights to benefits under the Plan may not be pledged, encumbered, or
hypothecated to or in favor of any party, and shall not be subject to any lien,
obligation, or liability of the Participant to any other party, and are not
assignable or transferable by a Participant other than by will or the laws of
descent and distribution. (e) Liability. The Company shall be responsible for
payment of any KEIP Bonus payments earned by such Participant pursuant to the
Plan. (f) Limitation of Rights. Participation under the Plan shall not in any
way impose any obligation on the Company to continue the employment of any
Participant or provide future rights to payments to any Participant or others.
(g) Plan Binding. The Plan and any Participation Letter shall be binding upon
and inure to the benefit of the Company and its successors and permitted
assigns, and upon the Participant, and the Participant’s heirs, successors,
legal representatives and permitted assigns. (h) Bankruptcy Court Approval.
Notwithstanding anything herein to the contrary, in the event the Company or any
parent or subsidiary thereof becomes subject to a case under the Bankruptcy
Code, the Plan, and each Participant’s right to receive any KEIP Bonus
hereunder, shall be subject to, and contingent upon, approval of the Plan by the
Bankruptcy Court to the extent required by law or deemed advisable by the
Company. (i) Governing Law. The Plan is governed by and to be construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof. Each of the Company and each Participant, by
accepting a KEIP Bonus award hereunder, irrevocably submits to the exclusive
jurisdiction of the federal and state courts sitting in the State of Delaware in
any action or proceeding arising out of or relating to the Plan. * * * 7



--------------------------------------------------------------------------------



 
[a102keipplandocument008.jpg]
Appendix A First NOCF Performance Period Cumulative Targets Threshold Target
Maximum November 2018 (11,247,000) (9,173,000) (8,641,000) December 2018
(11,056,000) (7,700,000) (6,600,000) January 2019 (12,652,000) (7,688,000)
(5,596,000) February 2019 (14,254,000) (8,646,000) (5,903,000) Second NOCF
Performance Period Cumulative Targets Threshold Target Maximum November 2018
(11,247,000) (9,173,000) (8,641,000) December 2018 (11,056,000) (7,700,000)
(6,600,000) January 2019 (12,652,000) (7,688,000) (5,596,000) February 2019
(14,254,000) (8,646,000) (5,903,000) March 2019 (14,351,000) (7,291,000)
(4,120,000) April 2019 (10,897,000) (2,024,000) 2,666,000 May 2019 (13,135,000)
(3,285,000) 1,882,000 June 2019 (11,466,000) (128,000) 5,516,000 Third NOCF
Performance Period Cumulative Targets Threshold Target Maximum November 2018
(11,247,000) (9,173,000) (8,641,000) December 2018 (11,056,000) (7,700,000)
(6,600,000) 8



--------------------------------------------------------------------------------



 
[a102keipplandocument009.jpg]
January 2019 (12,652,000) (7,688,000) (5,596,000) February 2019 (14,254,000)
(8,646,000) (5,903,000) March 2019 (14,351,000) (7,291,000) (4,120,000) April
2019 (10,897,000) (2,024,000) 2,666,000 May 2019 (13,135,000) (3,285,000)
1,882,000 June 2019 (11,466,000) (128,000) 5,516,000 July 2019 (8,347,000)
1,991,000 8,135,000 August 2019 (11,894,000) (3,056,000) 3,838,000 September
2019 (9,206,000) (1,868,000) 5,776,000 • Performance for the First NOCF
Performance period was determined to be at target level, as acknowledged and
agreed by each Participant in such Participant’s Supplemental Participation
Letter. • The NOCF Targets for the Second NOCF Performance Period and the Third
NOCF Performance Period set forth above are cumulative, and the Company’s level
of achievement relative to the threshold, target and maximum performance levels
shall be measured as of the end of the Second NOCF Performance Period or the
Third NOCF Performance Period, as applicable, in accordance with Section 4(a)(1)
of the Plan. In the event that the Completion Date occurs prior to the end of
the Second NOCF Performance Period, or upon the occurrence of the Completion
Date and the conclusion of the Third NOCF Performance Period, Section 4(a)(1) of
the Plan will apply. • If actual performance is between the threshold and target
performance levels or the target and maximum performance levels, then the amount
of the KEIP Bonus in respect of the NOCF Target for the Second NOCF Performance
Period or the Third NOCF Performance Period, as applicable, shall be determined
by linear interpolation. • No payments shall be made for performance below the
threshold performance level. • If the Third NOCF Performance Period continues
beyond September 2019, the Administrator shall have the discretion to set NOCF
Targets for any subsequent months. 9



--------------------------------------------------------------------------------



 
[a102keipplandocument010.jpg]
Appendix B Restructuring/Transaction Award Modifier (1) Award Modifier
Out-of-Court 125% 120% 110% 100% Restructuring/Transaction In-Court 115% 110%
105% 100% Restructuring/Transaction On or before On or before On or before After
7/31/2019, 8/31/2019, 9/30/2019, 9/30/2019, except if the except if the except
if the except if the Completion Date Completion Date Completion Date Completion
Date occurs in occurs in occurs in occurs in Completion Date connection with
connection with connection with connection with an out-of-court an out-of-court
an out-of-court an out-of-court restructuring that restructuring that
restructuring that restructuring that does not involve does not involve does not
involve does not involve M&A, this date M&A, this date M&A, this date M&A, this
date shall be 5/31/2019 shall be 6/30/2019 shall be 7/31/2019 shall be 7/31/2019
(1) The KEIP Bonus in respect of the Restructuring/Transaction Target shall be
earned upon the occurrence of the Completion Date, and the amount of the KEIP
Bonus payable to Participants in respect thereof will be determined by
multiplying the target KEIP Bonus amount in respect of the
Restructuring/Transaction Target (which will be set out for each Participant in
his or her Participation Letter) by the applicable Award Modifier. 10



--------------------------------------------------------------------------------



 